Citation Nr: 1621207	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  09-22 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left shin disorder.

2.  Entitlement to service connection for a right shin disorder.

3.  Entitlement to an initial rating higher than 10 percent for left knee patellofemoral syndrome.

4.  Entitlement to an initial rating higher than 10 percent for right knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from June 2000 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for left and right shin disorders, and granted service connection for left and right knee patellofemoral syndrome, assigning each condition a 0 percent rating effective December 2, 2006.

In an April 2009 rating decision, the RO increased the assigned rating for each knee to 10 percent effective December 2, 2006.

The Board remanded these issues for additional development in November 2014.  That development has been completed, and the case returns to the Board for further review.


FINDINGS OF FACT

1.  Left and right shin disorders are not etiologically related to service.

2.  Left and right knee disabilities are manifested by full extension and at least 110 degrees of flexion; slight instability and episodes of locking and effusion have not been demonstrated.




CONCLUSIONS OF LAW

1.  The criteria for service connection for left and right shin disorders have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).

2.  The criteria for initial ratings higher than 10 percent for left or right knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, DC 5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.

Treatment records dated August 2008 reflect a diagnosis of shin splints, and therefore element (1), a current disability, has been satisfied.

With respect to element (2), an in-service incurrence of a disease or injury, the Veteran was seen in March 2001 for pain in her lower left leg after hitting her shin.  She was diagnosed with a contusion of the left lower extremity.  A July 2006 MRI of the left tibia showed no muscle or bone pathology.  There was a subtle, nonspecific linear increased T2 signal of uncertain clinical significance noted in the subcutaneous tissues.  In November 2006, she reported a history of a prior consult for left leg shin splints.  A separate medical history record from the same month reflects the Veteran's report of pain and stiffness from the left heel to the left lower leg which had its onset in February 2006.  She had been evaluated and diagnosed with plantar fasciitis.  She also reported being diagnosed with a stress fracture in the left tibia.

Collectively, these findings satisfy element (2) of service connection for the left shin only.  There are no references or notations of complaints relating to the Veteran's right shin or right lower leg.  This lack of findings is particularly significant given her documented complaints regarding her left leg.  The absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present.  AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013).  She has not submitted any lay statements or similar evidence to otherwise suggest that a right shin disorder was incurred in service.  Therefore, element (2) has not been met for the right shin, and service connection for a right shin disorder is not warranted.

With respect to element (3), a link between the current left shin condition and service, a March 2015 VA examiner concluded that it was less likely than not that such a connection existed.  The examiner noted that the Veteran had no diagnosis of shin splints during her period of active duty.  Although she reported being diagnosed with a stress fracture in one note, the examiner stated that there is no diagnosis of this, and the Veteran's report was not addressed in any further documentation.  While it was not specifically mentioned by the examiner, the Board notes that the July 2006 MRI of the left tibia showed no bone or muscle pathology.  The examiner concluded that shin splints were listed as a diagnosis after service, and were not a primary condition of active service or a continuation from service.

The VA examiner's conclusion is generally supported by a December 2007 VA QTC examination, in which the Veteran denied any current symptoms or treatment related to the left tibia, and in which the examiner found no current pathology on physical examination.

There is no other medical opinion to refute the March 2015 VA examiner's conclusion or otherwise indicate that a current left or right shin disorder is related to service.  The Board has considered the Veteran's own statements made in support of her claims.  However, she has not demonstrated any specialized medical knowledge or expertise, and shin splints are not a condition whose etiology can be established through lay testimony alone.  Therefore element (3) of service connection has not been established for a left shin disorder.

For the above reasons, service connection for a left or right shin disorder is not warranted.

II.  Increased Ratings

A.  Applicable Laws

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's left and right knee disabilities are both currently rated under Diagnostic Code (DC) 5019-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.

DC 5019 addresses bursitis and is rated on limitation of motion of the affected part.  38 C.F.R. § 4.71a, DC 5014.

There are several diagnostic codes generally applicable to knee disabilities found in 38 C.F.R. § 4.71a.  Under DC 5260, limitation of flexion of the leg, a 0 percent rating is assigned when flexion is limited to 60 degrees.  A 10 percent rating is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees.

Under DC 5261, limitation of extension of the leg, a 0 percent rating is assigned for a limitation of extension of the leg to 5 degrees.  When extension is limited to 10 degrees, a 10 percent rating is assigned.

In evaluating range of motion, VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, pain that does not result in additional functional loss does not warrant a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In addition, under DC 5257, recurrent subluxation or lateral instability warrants a 10 percent rating if slight, a 20 percent rating if moderate, and a 30 percent rating if severe.  The words "slight," "moderate," and "severe" are not defined in the Rating Schedule, and the Board must evaluate all of the evidence to the end that its decisions are "equitable and just" under 38 C.F.R. § 4.6.

Under DC 5258, dislocated semilunar cartilage, with frequent episodes of "locking," pain and effusion into the joint will be rated at 20 percent.

Additional diagnostic codes pertaining to the knees, specifically ankylosis of the knee (DC 5256), removal of semilunar cartilage (DC 5259), impairment of the tibia and fibular (DC 5262), and genu recurvatum (DC 5263) will not be addressed in this decision, as the evidence does not demonstrate that the Veteran has been diagnosed with these conditions or otherwise manifests symptoms contemplated by these diagnostic codes.

B.  Evidence and Analysis

As noted above, a compensable rating under DC 5260 requires flexion limited to 45 degrees.  However, the Veteran's knees did not manifest this level of impairment at any point during the appeal period.  During a December 2007 VA examination, flexion was 140 degrees in both knees, without any demonstrated pain, and was unchanged after repetitive testing.  A February 2013 VA examination recorded left flexion of 130 degrees, with the onset of pain at 130 degrees.  Right knee flexion was 125 degrees, with the onset of pain at 125 degrees.  There was no change with repetitive testing.  During the most recent March 2015 VA examination, flexion was 120 degrees in the left knee and 110 degrees in the right knee.  Pain was noted during flexion testing, but the examiner stated that this did not result in any additional functional loss, including after repetitive testing.  Notably, treatment records from August 2008 documented pain elicited with motion, but no specific range of flexion measurements were recorded.

Similarly, a compensable rating under DC 5261 requires extension limited to 10 degrees, but this level of impairment was not present in either knee during the appeal period.  The December 2007 and February 2013 VA examinations documented full extension (0 degrees) in both knees without pain, unchanged after repetitive testing.  The March 2015 VA examination also noted bilateral extension of 0 degrees.  Pain was present, but again, did not result in any functional loss.  The August 2008 records again noted pain elicited with motion, but no specific range of extension measurements were recorded.

The Board has also considered a compensable rating under DC 5257, which requires "slight" instability or recurrent subluxation.  During her February 2013 and March 2015 VA examinations, the Veteran reported that her knees "gave out."  In February 2013, she specifically recounted falling around October or November of 2010, and again in December 2011.  Treatment records from March 2011 show she reported feeling like her right knee "is shifting" when she wears her foot orthotics.  However, the December 2007 VA examination found no abnormality in the knee ligaments.  Treatment records from August 2008 and February 2009, as well as the February 2013 and March 2015 VA examinations, specifically noted that no instability was present.  The Board has considered the Veteran's statement that her knees give out and that she has fallen, but finds that two reported falls over an appeal period of almost 10 years, coupled with the lack of any objective findings of instability, does not rise to a level of "slight" instability or a compensable rating under DC 5257.

Finally, the record contains no findings of any dislocated semilunar cartilage in the left knee.  A January 2013 MRI suggested a complex degenerative medial meniscus tear in the right knee.  However, there are no findings of any "locking" or effusion in the right knee as contemplated by DC 5258, nor has the Veteran reported any such symptoms.  Therefore a rating under that code is not warranted.

For these reasons, a schedular rating higher than 10 percent for the left or right knee is not appropriate.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  The Board acknowledges that she is competent to give evidence about what she observes or experiences; for example, she is competent to report that he experiences certain symptoms such as pain and limited mobility.  The Board finds the Veteran to be credible in her reports of the symptoms she experiences.  However, her statements, when viewed with the medical evidence of record, describe a level of impairment consistent with the assigned ratings.

C.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required. 

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

In this case, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected knee disabilities that would render the schedular criteria inadequate.  As discussed above, the Veteran's symptoms (pain, decreased range of motion, complaints of giving way) are contemplated in the assigned schedular ratings.  Thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that her symptoms are not contemplated by the rating criteria; rather, she has merely disagreed with the assigned disability ratings for her level of impairment.  In other words, she does not have any symptoms from her service-connected right or left knee disabilities that are unusual or different from those contemplated by the schedular criteria.

The Veteran has also not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's service-connected disabilities on appeal are considered by the schedular ratings assigned.  Based on the foregoing, the Board finds the schedular evaluations are adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


III.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in a November 2007 letter prior to the initial adjudication of her claims, and she has not alleged any notice deficiency at any time during the appellate process.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; provide an opinion regarding the etiology of the Veteran's claimed shin conditions; and record the relevant findings for rating her service-connected knee conditions. 
 
In a March 2016 informal hearing presentation, the Veteran's representative argued that the March 2015 VA examiner, as a family nurse practitioner, is not a "clinician with appropriate expertise" as identified in the Board's November 2014 remand directives, and that an orthopedic physician would be more appropriate.  

The March 2015 VA examiner is qualified as nurse practitioner.  With respect to her opinion regarding bilateral shin disorders, she reviewed the claims file and the treatment records therein, and her opinion is based on the lack of shin splints or stress fracture diagnoses in service, which is an accurate recitation of the facts.  She also recorded the all of the relevant findings for rating the Veteran's bilateral knee conditions under the rating schedule.  In sum, she is a medical professional and her examination report reflects an unbiased, objective review by a competent witness. Thus, her findings and opinion are probative evidence in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (setting forth factors to be considered in assigning probative weight to an opinion).  

Based on the above development, the Board's prior remand directives have been satisfied.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


ORDER

Service connection for a left shin disorder is denied.

Service connection for a right shin disorder is denied.

An initial rating higher than 10 percent for left knee patellofemoral syndrome is denied.

An initial rating higher than 10 percent for right knee patellofemoral syndrome is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


